Citation Nr: 9934678	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  98-08 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a gunshot wound of 
the right foot.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a psychiatric 
disability.

3.  Entitlement to service connection for a bayonet wound of 
the right flank.

4.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion



INTRODUCTION

The veteran served on active duty from September 1977 to 
November 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  an October 1997 rating decision by 
the RO.  Previously, a claim of service connection was denied 
for a gunshot wound of the right foot in April 1982.  Service 
connection for a psychiatric disorder was denied in September 
1984 and a claim to reopen service connection for a 
psychiatric disorder was denied in February 1985.  These 
earlier rating decisions were not appealed.  Consequently, 
the right foot gunshot wound and psychiatric claims must now 
be viewed as applications to reopen previously denied claims.  
38 U.S.C.A. § 5108 (West 1991).


FINDINGS OF FACT

1.  By a rating action dated in April 1982, service 
connection for a gunshot wound of the right foot was denied; 
the veteran was notified of the decision, but did not 
initiate an appeal.

2.  By a rating action dated in September 1984, service 
connection for a psychiatric disability was denied; the 
veteran was notified of the decision, but did not initiate an 
appeal.

3.  By a rating action dated in February 1985, an application 
to reopen the claim of service connection for a psychiatric 
disorder was denied; the veteran was notified of the 
decision, but did not initiate an appeal.

4.  No new evidence has been received since the April 1982 
denial to support an application to reopen a claim of service 
connection for a gunshot wound of the right foot.

4.  No new evidence has been received since the February 1985 
denial to support an application to reopen a claim of service 
connection for a psychiatric disability.

5.  No competent medical evidence has been presented to show 
that the veteran experiences any residual disability as a 
result of a bayonet wound of the right flank.

6.  No competent medical evidence has been presented to show 
that the veteran has a current low back disability.


CONCLUSIONS OF LAW

1.  Rating decisions entered in April 1982, September 1984, 
and February 1985 are final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 19.118 (1982); 38 C.F.R. §§ 19.129, 19.192 
(1984); 38 C.F.R. §§ 20.302, 20.1103 (1999).

2.  New and material evidence to reopen a previously denied 
claim of service connection for a gunshot wound of the right 
foot or a psychiatric disability has not been presented.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).  

3.  A claim of service connection for a bayonet wound of the 
right flank or a low back disorder is not well grounded.  
38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  


Claims to Reopen

By decisions entered in April 1982 and September 1984, the RO 
disallowed the veteran's claims of entitlement to service 
connection for a gunshot wound of the right foot and a 
psychiatric disorder, respectively.  An application to reopen 
the claim of service connection for a psychiatric disability 
was denied in February 1985.  The veteran did not initiate an 
appeal of any of these adverse actions.  Consequently, those 
decisions are final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.302, 20.1103 (1999); 38 C.F.R. § 19.118 
(1982); 38 C.F.R. §§ 19.129, 19.192 (1984) (an appeal is 
initiated by written disagreement filed within one year of 
notice of the adverse action).  As a result, the Board may 
consider the claim of service connection for a gunshot wound 
of the right foot or a claim of service connection for 
psychiatric disability on the merits only if "new and 
material evidence" has been presented or secured.  
38 U.S.C.A. § 5108 (West 1991); Manio v. Derwinski, 1 Vet. 
App. 144, 145-146 (1991); see Suttman v. Brown, 5 Vet. 
App. 127, 135 (1993) (foregoing analysis applies regardless 
of whether the prior decision was by the Board or the RO).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1999); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998) (overruling Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
to the extent that Colvin defined, in a petition to reopen, 
"material" evidence to be evidence that would raise a 
reasonable possibility of a change in the outcome of the case 
on the merits).  Also, for the purpose of determining whether 
a case should be reopened, the credibility of the evidence 
added to the record is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

The Court in Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc), recently held that Hodge requires the replacement of a 
two-step approach to handling applications to reopen as 
outlined in Manio v. Derwinski with a three-step approach.  
See also Winters v. West, 12 Vet. App. 203 (1999) (en banc).  
Under this three-step approach, the Secretary must first 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a).  Second, if new and 
material evidence has been presented, the Secretary must 
determine whether, based upon all of the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C. § 5107(a).  Third, if the 
claim is well grounded, then the Secretary may proceed to 
evaluate the merits of the claim, but only after ensuring the 
duty to assist under 38 U.S.C. § 5107(a) has been fulfilled.  
Elkins, supra.

Evidence available in April 1982 included the veteran's 
service medical records which showed that the veteran 
reported a history of foot trouble when he was examined in 
May 1977.  It was reported that the veteran had a history of 
a laceration and stitches.  Thereafter, service records show 
that veteran was seen for complaints of right foot problems 
due to an old gunshot wound.  In July 1978, he reported that 
his foot began to really hurt in September 1977 upon his 
coming into military service.  A metallic foreign body was 
noted on x-ray of the foot in October 1978.  A February 1979 
record entry indicated that the veteran had a foreign body in 
the right foot secondary to a 1968 gunshot wound.

No evidence has been received since that April 1982 rating 
decision, other than the veteran's own contentions, that 
relates to a right foot gunshot wound.  Implicit in the 
veteran's application to reopen is the allegation that 
service connection should be granted either because a pre-
service injury underwent a worsening during service, or 
because such a problem was not evident until after he entered 
active duty.  Such allegation is no different than that 
presented in the claim which was denied in April 1982.  
Consequently, the Board finds that no new evidence has been 
presented.  In other words, the information presented is 
merely cumulative of that previously of record.  Therefore, 
the claim to reopen is denied.  

As for the application to reopen a claim of service 
connection for a psychiatric disability, the Board likewise 
finds that no new evidence has been presented.  Evidence 
available in February 1985 showed that the veteran was 
followed for paranoid schizophrenia as early as March 1983 
when he was hospitalized for treatment.  Evidence received 
since the February 1985 denial shows that he continued to 
experience schizophrenia.  This is not new information, 
especially since schizophrenia is a chronic disease process 
that would be expected to continue throughout the veteran's 
lifetime.  See 38 C.F.R. § 3.309 (1999).  As with the gunshot 
wound, the veteran's allegations are no different that those 
presented previously.  Consequently, the Board also finds 
that the application to reopen the claim of service 
connection for a psychiatric disability should be denied on 
account of the lack of new and material evidence.

Bayonet Wound and Low Back

As noted above, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303(a) (1999). 

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  If the claimant does 
not meet this initial burden, the appeal must fail because, 
in the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy, 1 Vet. App. at 
81.  A claimant cannot meet this burden merely by presenting 
lay testimony, because lay persons are not competent to offer 
medical opinions.  Espiritu, 2 Vet. App. at 495.

The United States Court of Veterans Appeals (Court) has held 
that competent evidence pertaining to each of three elements 
must be submitted in order make a claim of service connection 
well grounded.  There must be competent (medical) evidence of 
a current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  This 
third element may be established by the use of statutory 
presumptions.  38 C.F.R. §§ 3.307, 3.309 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In the veteran's case, he claims to have sustained a bayonet 
wound and low back disorder during his active military 
service.  Although his service medical records show that he 
complained of low back pain in March 1978, no evidence has 
been presented showing current low back disability or 
residual disability attributable to any bayonet wound injury.  
While the veteran is competent to recite problems, especially 
specific injury and symptoms, he may have experienced during 
service and since, medical evidence is required to show 
current diagnosis, or medical nexus to the difficulties the 
veteran experienced during service.  It is the absence of 
such medical evidence in this case that leads the Board to 
conclude that the veteran's claim of service connection for a 
bayonet wound or low back disorder is not well grounded.  
Caluza, supra.  



ORDER

The application to reopen a claim of service connection for a 
gunshot wound of the right foot or a psychiatric disability 
is denied.

Service connection for a bayonet wound of the right flank or 
a low back disability is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

